Title: To George Washington from Lieutenant Alexander Dow, 23 December 1777
From: Dow, Alexander
To: Washington, George

 

Sir
Campe [Valley Forge, Pa.] Decemr 23th 1777

I Tack the Leberty To aquant yow with my Cliams To the Comand of Capt. John Hunters Company now in Colln. Malcoms Redegment from the Following Facts I Lived in good Credit in Philadelphia I was one of the first asaaseaters ther and Thow a person of no Established fortun I Sackrefised Every Comphort for the Leberty and Safety of my Cuntrey & wint out as a first Lieut. in the five munths sarvis and was free the 1th of Last December 76 I then went a Volanter With Capn. James Montgumery and Sarved in the Winters Campean By which I Lost my Birth of Capn of marens as apointed in the Oliver cromuel, in April Capn Hunter Chos me for his first Lieut. I Raised near all the Compeny at a Vast Expence and Trubel maney of which Listed with me that would not a Listed with aney other Officar and I have had the Chef Comand of them all along as Capn Hunter has never Ben a full week att one Time presant, as to my Charater as an Officar and Solgar I Choss To Refer your Excelancy To Collns. Malcom & Burr or Colln. Patton wher we Did Duty the foarpart of the Sumar Eather of which I flatter my Self will Do me Honour and as Rank is not properly Settled in our Redgt, I think this may be Easely Determened, one Allan Cals himself Oldast Lieut. he has Ben Tryed for Cowerdiss and one, Robart Cals himself Ouldest Lieut. his Capn and he has Dun wondars By Listing one man and If I am to Be Subgict To Such I Shall Then think Ther is Small Regard for me, and The Soldiars Says They will Have no othar Capn. I am with all Dew Respect your Excelencys Mutch Devouted Humbel Sarvant

Alexr Dow

